DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Species A drawn to Figures 1-8 and claims 1-7, 9-16, 18 directed to a plate shaped damper member in the reply filed on 8/31/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden is present in examining the remaining Species and claims 8 and 17.  This is not found persuasive because the different species A and B are mutually exclusive and not obvious variants of each other and there is an additional examination burden associated with the non-elected Species B including different search strategies and search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/31/2022.  Claim 19 is deemed withdrawn because it depends from withdrawn claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7,9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (WO 2018030265 A1 see US 2019/0190365 for English Translation) in view of Niwa et al. (US 5,213,879, hereinafter Niwa).
As to claim 1, Kitahara shows (FIG. 2) A damper mechanism comprising: 
a fixed body 2; 
a movable body 3; and 
a damper member 91,92 disposed between the fixed body 2 and the movable body 3 so as to be in contact with both of the movable body 6 and the fixed body 2, wherein 
the damper member 91,92 comprises a gel member (para [0025],[0026],[0042]).
Kitahara does not show a first sheet member joined to a surface of the gel member on a side of one of the movable body and the fixed body.
Niwa shows (FIG. 5) a first sheet member 1 joined to a surface of the viscoelastic member 3 on a side (col.1:15-23; col.6:13-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper member 91,92 of Kitahara to have a first sheet member 1 joined to a surface of the gel member 91,92 on a side of one of the movable body 3 and the fixed body 2 as taught by Niwa, for the advantageous benefit of absorbing vibration by converting the vibrating energy into kinetic energy by shearing deformation of the gel member 91,92 as taught by Niwa (col.1:15-32).
As to claim 2/1, Kitahara view of Niwa was discussed above with respect to claim 1 except for the first sheet member is bonded to the side of one of the movable body and the fixed body.
Kitahara shows the gel member 91,92 is bonded to the side of one of the movable body 3 and the fixed body 2 (para[0042] last 5 lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper member 91,92 of Kitahara view of Niwa to have the first sheet member 1 is bonded to the side of one of the movable body 3 and the fixed body 2 as taught by Kitahara, for the advantageous benefit of absorbing vibration by converting the vibrating energy into kinetic energy by shearing deformation of the gel member 91,92 as taught by Niwa (col.1:15-32).

As to claim 3/1, Kitahara view of Niwa was discussed above with respect to claim 1 except for the damper member further comprises a second sheet member joined to a surface of the gel member on a side of an other of the movable body and the fixed body.
Niwa shows (FIG. 5) the damper member further comprises a second sheet member 1 joined to a surface of the viscoelastic member 3 on an other side (col.1:15-23; col.6:13-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper member 91,92 of Kitahara view of Niwa to have the damper member 91,92 further comprises a second sheet member 1 joined to a surface of the gel member 91,92 on a side of an other of the movable body 3 and the fixed body 2 as taught by Niwa, for the advantageous benefit of absorbing vibration by converting the vibrating energy into kinetic energy by shearing deformation of the gel member 91,92 as taught by Niwa (col.1:15-32).
As to claim 4/3/1, Kitahara view of Niwa was discussed above with respect to claim 3 except for the second sheet member is bonded to the side of the other of the movable body and the fixed body.
Kitahara shows the gel member 91,92 is bonded to the side of the other of the movable body 3 and the fixed body 2 (para[0042] last 5 lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper member 91,92 of Kitahara view of Niwa to have the second sheet member 1 is bonded to the side of the other of the movable body 3 and the fixed body 2 as taught by Kitahara, for the advantageous benefit of absorbing vibration by converting the vibrating energy into kinetic energy by shearing deformation of the gel member 91,92 as taught by Niwa (col.1:15-32).
As to claim 5/1, Kitahara view of Niwa was discussed above with respect to claim 1 and Kitahara further shows (FIG. 2) the gel member 91,92 is in a state of being compressed between the movable body 3 and the fixed body 2 (para[0042]:26-31).
As to claim 6/1, Kitahara view of Niwa was discussed above with respect to claim 1 and Kitahara further shows (FIG. 2) the gel member 91,92 comprises a silicone gel (para[0042]:18-22).
As to claim 7/1, Kitahara view of Niwa was discussed above with respect to claim 1 and Kitahara further shows (FIG. 5) the damper member 91,92 has a plate shape.
As to claim 9/1, Kitahara view of Niwa was discussed above with respect to claim 1 and Kitahara further shows An actuator 1 (para[0023]:1) comprising: 
the damper mechanism according to claim 1, and 
a magnetic drive mechanism 10 configured to move the movable body 3 relative to the fixed body 2 (para[0026]).
As to claim 10, Kitahara shows (FIG. 2) A damper mechanism comprising a damper member 91,92 disposed so as to be in contact with a movable body 3, wherein 
the damper member 91,92 comprises a gel member (para [0025],[0026],[0042]).
Kitahara does not show a sheet member joined to a surface of the gel member on a side of the movable body.
Niwa shows (FIG. 5) a sheet member 1 joined to a surface of the viscoelastic member 3 on a side (col.1:15-23; col.6:13-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper member 91,92 of Kitahara to have a sheet member 1 joined to a surface of the gel member 91,92 on a side of the movable body 3 as taught by Niwa, for the advantageous benefit of absorbing vibration by converting the vibrating energy into kinetic energy by shearing deformation of the gel member 91,92 as taught by Niwa (col.1:15-32).
As to claim 11/10, Kitahara view of Niwa was discussed above with respect to claim 10 except for the sheet member is bonded to the movable body.
Kitahara shows the gel member 91,92 is bonded to the movable body 3 (para[0042] last 5 lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper member 91,92 of Kitahara view of Niwa to have the sheet member 1 is bonded to the movable body 3 as taught by Kitahara, for the advantageous benefit of absorbing vibration by converting the vibrating energy into kinetic energy by shearing deformation of the gel member 91,92 as taught by Niwa (col.1:15-32).
As to claim 12/2/1, Kitahara view of Niwa was discussed above with respect to claim 2 except for the damper member further comprises a second sheet member joined to a surface of the gel member on a side of an other of the movable body and the fixed body.
Niwa shows (FIG. 5) the damper member further comprises a second sheet member 1 joined to a surface of the viscoelastic member 3 on an other side (col.1:15-23; col.6:13-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper member 91,92 of Kitahara view of Niwa to have the damper member 91,92 further comprises a second sheet member 1 joined to a surface of the gel member 91,92 on a side of an other of the movable body 3 and the fixed body 2 as taught by Niwa, for the advantageous benefit of absorbing vibration by converting the vibrating energy into kinetic energy by shearing deformation of the gel member 91,92 as taught by Niwa (col.1:15-32).
As to claim 13/12/2/1, Kitahara view of Niwa was discussed above with respect to claim 12 except for the second sheet member is bonded to the side of the other of the movable body and the fixed body.
Kitahara shows the gel member 91,92 is bonded to the side of the other of the movable body 3 and the fixed body 2 (para[0042] last 5 lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper member 91,92 of Kitahara view of Niwa to have the second sheet member 1 is bonded to the side of the other of the movable body 3 and the fixed body 2 as taught by Kitahara, for the advantageous benefit of absorbing vibration by converting the vibrating energy into kinetic energy by shearing deformation of the gel member 91,92 as taught by Niwa (col.1:15-32).
As to claim 14/13/12/2/1, Kitahara view of Niwa was discussed above with respect to claim 13 and Kitahara further shows (FIG. 2) the gel member 91,92 is in a state of being compressed between the movable body 3 and the fixed body 2 (para[0042]:26-31).
As to claim 15/14/13/12/2/1, Kitahara view of Niwa was discussed above with respect to claim 14 and Kitahara further shows (FIG. 2) the gel member 91,92 comprises a silicone gel (para[0042]:18-22).
As to claim 16/15/14/13/12/2/1, Kitahara view of Niwa was discussed above with respect to claim 15 and Kitahara further shows (FIG. 5) the damper member 91,92 has a plate shape.
As to claim 18/16/15/14/13/12/2/1, Kitahara view of Niwa was discussed above with respect to claim 16 and Kitahara further shows An actuator 1 (para[0023]:1) comprising: 
the damper mechanism according to claim 16, and 
a magnetic drive mechanism 10 configured to move the movable body 3 relative to the fixed body 2 (para[0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Chase et al. (US 5,673,437) shows a vibration attenuating member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832